IN TI-[E SUPREME COURT OF TI-IE STATE OF DELAWARE

AMY BUTLER, §
§ No. 443, 2016
Respondent Below, §
Appellant, § Court Below - Family Court
§ of the State of Delaware
V- §
§
DEPARTMENT OF SERVICES, § Pile No(s). 15-04-06TN
FOR CHILDREN, YOUTH AND § 15-0411TN
TI-IE.IR FAMILIES (DSCY`F), §
§ Petition No(s). 15-10677
Petitioner Below, § 15-1 1221
Appellee. §

Submitted: March 8, 2017
Decided: March 17, 2017

Before STRINE, ChiefJustice; VALIHURA and VAUGHN, Justices.
O_RM
This 17th day of March 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Family Court
should be affirmed on the basis of and for the reasons assigned by the Family Court
in its order dated August 2, 2016.
NOW, TI-IEREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

BY TI-[E COURT: